DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Doucet (US 2005/0214436 A1; Sep. 29, 2005).
Regarding claim 1, Doucet discloses a non-hydrogenated, non-palm emulsifier composition comprising a monoglyceride and/or diglyceride ([0037]-[0038]), wherein the mono- and diglycerides further contain stearic acid, oleic acid, and palmitic acid ([0038], [0085]-[0087]). 
Doucet further teaches that the monoglyceride content in the emulsifier is 47% by weight ([0086]), which falls within the claimed range of at least 20%. 

Doucet meets the claimed glyceride content by teaching the presences of monoglycerides.
With respect to the amount of stearic acid, oleic acid, and palmitic acid, Doucet fails to specifically teach the claimed amounts, however, it would have been obvious to vary the amount of monoglycerides and diglycerides present in the emulsifier as these components contain the saturated esters, or fatty acid residues as claimed. 
It would have been obvious to one of ordinary skill in the art to vary the glyceride content in the emulsifier composition to arrives at a desired fatty acid residue composition, which is routine experimentation and well understood and conventional in the art. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the instant case, absent a showing that the concentration of the contents in the emulsifier are critical, such concentrations are merely obvious variants over the prior art. 

As stated in MPEP 2113: "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
In the instant case, Doucet teaches a non-hydrogenated, non-palm emulsifier composition as claimed and therefore the method by which it is obtained is not given patentable weight. 
Regarding claims 2 and 16, as stated above with respect to claim 1, Doucet fails to specifically teach the claimed amounts of stearic acid and oleic acid, however, it would have been obvious to vary the amount of monoglycerides and diglycerides present in the emulsifier as these components contain the saturated esters, or fatty acid residues as claimed. 
It would have been obvious to one of ordinary skill in the art to vary the glyceride content in the emulsifier composition to arrives at a desired fatty acid residue composition, which is routine experimentation and well understood and conventional in the art. 

In the instant case, absent a showing that the concentration of the contents in the emulsifier are critical, such concentrations are merely obvious variants over the prior art. 
Regarding claims 3 and 5, the limitations presented in these claims are directed to process limitations in a product claim as stated above with respect to claim 1, and therefore are not given patentable weight for the same reasons as stated above. 
Regarding claim 4, Doucet further teaches that the non-palm source comprises a butter or fraction thereof ([0038] and [0089]). 
Regarding claim 6, Doucet further teaches that the monoglyceride content in the emulsifier is 47% by weight ([0086]), which falls within the claimed range of 20 to 95%. 
Regarding claims 7-8 and 17, Doucet teaches that the emulsifier contains from 10-70% by weight of mono- and/or diglycerides combined. 
Doucet further teaches examples comprising monoglyceride in an amount of 47% by weight, but fails to teach a specific amount of diglycerides or a ratio of monoglycerides to diglycerides. 
It would have been obvious to one of ordinary skill in the art to vary the amount of diglycerides present as the combined amount can include up to 70% and 
This is merely routine experimentation and obvious to one of ordinary skill in the art depending on the desired characteristics of the emulsifier composition. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 9-12 and 18, With respect to the amount of linoleic acid, stearic acid, oleic acid, and palmitic acid, Doucet fails to specifically teach the claimed amounts, however, it would have been obvious to vary the amount of monoglycerides and diglycerides present in the emulsifier as these components contain the saturated esters, or fatty acid residues as claimed ([0004], [0037]-[0038], [0085]-[0087]). 
It would have been obvious to one of ordinary skill in the art to vary the glyceride content in the emulsifier composition to arrive at a desired fatty acid residue composition, which is routine experimentation and well understood and conventional in the art. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not 
In the instant case, absent a showing that the concentration of the contents in the emulsifier are critical, such concentrations are merely obvious variants over the prior art. 
Regarding claims 13 and 19, Doucet additionally teaches that the emulsifier is used in a food composition that can be a puff pastry ([0107]).
Regarding claim 14, Doucet teaches a method for preparing an emulsifier according to claim 1 by providing a fat comprising triglycerides and reacting the fat with glycerol and a catalyst ([0065]). 
Regarding claim 15, Doucet further teaches that the fat can comprise a butter or stearin fraction ([0038], [0051], [0089] and [0167]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-17 of copending Application No. 16/499,583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both make claim to a non-hydrogenated non-palm emulsifier comprising at least 20% by weight monoglycerides, less than 60% by weight of diglycerides, and from 0-80% by weight triglycerides. Both also make claimed to fatty acid residues bound to the glycerides. 
With respect to the claimed amount of fatty acid residue, they are merely obvious variants over each other. Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the instant case, absent a showing that the concentration of the contents in the emulsifier are critical, such concentrations are merely obvious variants over the prior art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Examiner, Art Unit 1791